In an action a former wife her former divorced to inter alia, for the legal services necessarily rendered to her by her attorney in a support proceeding in the Children’s Court, Nassau County,, which she successfully prosecuted as guardian ad litem of infant children of the parties (see Matter of Matthews v. Matthews, 14 A D 2d 546), the defendant appeals, as limited by his brief, from so much of'a judgment of the' Supreme Court, Nassau County, entered December 1, 1961 upon the opinion and decision of the court in plaintiff’s favor (see 30 Mise 2d 681), as included in the total sum of $13,587.50 directed to be paid by defendant to plaintiff, an allowance of $12,500 for such legal services. Judgment mlodified on the facts and in the exercise of discretion as follows: (1) by adding a decretal paragraph fixing at $6,000 the reasonable value of said legal services; and (2) by amending, accordingly, the last decretal paragraph which directs recovery of the total sum of $13,587.50, so as to reduce said sum by $6,500, tb $7,087.50. As so modified the judgment, insofar as appealed from, is affirmed, without costs. Findings of fact which may be inconsistent herewith are reversed, and new findings are made as indicated herein. We are of the opinion and we find, under the circumstances *831here presented, that $12,500 was an excessive allowance for the legal services rendered by the wife’s attorney to her for the benefit of the children, and that the reasonable value of such services does not exceed the sum of $6,000. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.